Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 30 September 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  My dear General
                     
                     Camp Before York Septembr 30th 1781
                  
                  You Have So often Been pleased to Ask I Would Give My opinion upon Any subject that May occur, that I will this day take the Liberty to Mention a few Articles.
                  I am far from Laughing at the idea of the Ennemy’s Making a Retreat—it is not very probable—But it is not impossible.  Indeed they Have no other way to escape—and Since We Cannot get ships above York I would be still more Afraid of a Retreat By West Point than any thing else.  The French Huzzards remaining here our dragoons and some infantry might be stationed some where Near Westpoint rather on the North Side.
                  I see the service is much done by details, and to use your permission would take the liberty to observe that when the siege is once begun it might be more Agreable to the officers and men to serve as much as possible By Whole Bataillons.
                  Clel Scamel is taken.  His absence I had accounted for By His Being officer of the day.  I am very sorry we loose a Valuable officer, But, tho’ Clel Scamel’s Being officer of the day Has Been a Reason for His going in front, I think it would be well to prevent the officers under the Rank of generals or field officers Reconnoitring for the safety of their Commands from Advancing so Near the Ennemy’s lines. 
                  There is a great disproportion Betwen Huntington’s and Hamilton’s Bataillons.  Now that Scamel is taken we Might Have them Made equal, and put the eldest of the two lieutenant Colonels upon the Right of the Brigade.
                  I Have these past days wished for an opportunity to speak with Your Excellency on Count de Grasse’s demand Relative to Mr de Barras’s Fleet.  This Business Being Soon done, we may think of Charlestown, at least of the Harbour, or of Savahna.  I have Long and Seriously thought upon this Matter—But would not Be in Hurry to Mention it Untill we know How Long this will last.  However it Might be possible to give Count de Grasse an early Hint of it in Case you Agree with Him upon the winterly departure of the whole fleet for the West Indias.
                  One of my Reasons to wish troops (tho’ not in great number) to Be sent to Glocester County By way of Westpoint is that for the first days it will embarass any Movement of the Ennemy up the river or up the Country on either side—and when it is in Glocester County it may Be thought advantageous By a Respectable Regular force to prevent the ennemy’s increasing their works there and giving us the trouble of a second operation and in the same time it will keep from York a part of the British forces.  With the highest Respect and Most Sincere affection I have the honor to be dear Gal Your most obedient hble servant
                  
                     Lafayette
                  
               